REIMBURSEMENT AGREEMENT

                    THIS AGREEMENT, made and entered into the 21st day of June,
2012, is by and between GRANT HARTFORD CORPORATION, a corporation organized and
existing under the laws of the State of Montana, whose mailing address is 2620
Connery Way, Missoula, Montana 59808, hereinafter referred to as "Grant
Hartford", and COMMONWEALTH RESOURCES, L.L.C., a limited liability company
organized and existing under the laws of the State of Montana, whose mailing
address is 2620 Connery Way, Missoula, Montana 59808, hereinafter referred to as
"Commonwealth."

RECITALS:

                    WHEREAS, under the terms of that certain Option Agreement
dated June 15, 2007, as amended from time to time, and the related Non-Exclusive
Surface Lease Agreement to which the parties hereto are also parties, Grant
Hartford has the present right to develop the mining properties which are the
subject of said Option Agreement for the purposes of mining exploration,
development and production; and

                    WHEREAS, significant road, power, water and septic
infrastructure development was undertaken and paid for by Commonwealth which
will principally serve the needs of Grant Hartford as it exercises its rights
under the said Option Agreement as amended and the Non-Exclusive Surface Lease
Agreement; and

                    WHEREAS, the parties hereto have determined that the sum of
$274,557.59 was the amount Commonwealth expended principally for the benefit of
Grant Hartford, though it was not required to do so under the terms of either
the Option Agreement as amended or the Non-Exclusive Surface Lease Agreement;
and

                    WHEREAS, Grant Hartford has determined that it is in its
best interests to reimburse Commonwealth for the afore-mentioned expenditures
if, in doing so, Grant Hartford is guaranteed the right to use the
infrastructure improvements related to said expenditures without payment of
additional lease amounts;

                    NOW, THEREFORE, in consideration of the foregoing premises,
the mutual covenants herein contained and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:

                    1.     REIMBURSEMENT OF EXPENSES. Grant Hartford will
reimburse Commonwealth for the expense of development of road, power, water and
septic infrastructure development intended for the principal benefit of Grant
Hartford and for certain items of personally property utilized exclusively by
Grant Hartford, in the sum of $274,557.59, plus interest accruing thereon at the
rate of 8.5% interest from and after

Initials:

Grant Hartford         DG      

Commonwealth          ALC     

Reimbursement Agreement

Page 1 of 5

--------------------------------------------------------------------------------



October 1, 2011, which reimbursement shall be made via execution and performance
of the terms of a promissory note, a copy of which is attached hereto as Exhibit
"A" and incorporated herein by this reference.

                    2.     TRANSFER OF OWNERSHIP OF CERTAIN PERSONAL PROPERTY.
The parties agree that ownership of certain items of personal property paid for
by Commonwealth but acquired for the benefit of Grant Hartford that are included
in the reimbursement amount specified in Section 1 above shall be transferred
from Commonwealth to Grant Hartford by way of a Bill of Sale. Those items of
personal property are specified in the attached Bill of Sale, constituting
Exhibit "B" hereto and incorporated herein by this reference, the agreed value
of which shall be deemed to be $29,224.63. The parties acknowledge that while
said value shall constitute the tax basis of such personal property to Grant
Hartford, it constitutes only a reimbursement of expenses incurred and paid by
Commonwealth for such property and therefore does not constitute gain to
Commonwealth. Commonwealth acknowledges that some portion of such payments might
be considered recapture of depreciation if already taken by it, but that it is
not income in the usual sense.

                    3.     BALANCE OF REIMBURSEMENT CONSTITUTES LEASEHOLD
IMPROVEMENTS. The parties acknowledge and agree that the balance of the
reimbursement to Commonwealth described in this Agreement, $245,332.96, shall be
deemed to be leasehold improvements made by Grant Hartford and shall be treated
as such for tax purposes. Said reimbursement shall not be considered lease
payments or other compensation to Commonwealth, as it is merely a reimbursement
of expenses paid by Commonwealth. Commonwealth acknowledges that some portion of
such payments might be considered recapture of depreciation if already taken by
it, but that it is not income in the usual sense.

                    4.     GRANT HARTFORD RESPONSIBLE FOR MAINTENANCE AND
REPAIR. The parties agree that Grant Hartford shall be solely responsible for
all maintenance, repair or replacement of the road, power, water and septic
infrastructure for which reimbursement to Commonwealth is being made by the
terms of this Agreement.

                    5.     NO USAGE PAYMENTS REQUIRED FOR USE OF INFRASTRUCTURE.
Commonwealth having deemed itself to be fully repaid for the infrastructure
referred to herein when the subject promissory note is fully paid, it shall not
charge Grant Hartford any further fees for use of the infrastructure referred to
herein.

                    6.     RIGHT TO USE EXPIRES ONLY WITH EXPIRATION OF LEASE
AGREEMENT. Grant Hartford's right to use the infrastructure referred to herein
shall continue so long as the current Non-Exclusive Surface Lease Agreement, or
any succeeding surface lease agreement between the parties is in effect, but
shall expire with the expiration of termination of any such lease agreement.

Initials:

Grant Hartford         DG      

Commonwealth          ALC     

Reimbursement Agreement

Page 2 of 5

--------------------------------------------------------------------------------



                    7.     NO EFFECT ON EXISTING AGREEMENTS. The parties agree
that no provision of this Reimbursement Agreement shall in any way alter, amend,
rescind or otherwise change or affect any provisions of any agreements now
existing between the parties, specifically including the above-referenced Option
Agreement as amended and the Non-Exclusive Surface Lease Agreement.

                    8.     DEFAULT OF PAYMENT OF PROMISSORY NOTE A BREACH OF
OPTION AGREEMENT AND NON-EXCLUSIVE SURFACE LEASE AGREEMENT. The parties agree
that any failure to pay the subject promissory note referred to herein according
to its terms shall also be deemed a material breach of the above-referenced
Option Agreement as amended and the Non-Exclusive Surface Lease Agreement.

                    9.     Notices. All notices, consents and demands under this
Agreement shall be in writing and may be delivered personally, sent by telegram,
telex, air courier, facsimile or e-mail or may be forwarded by first class
pre-paid registered or certified mail to the address for each Party set forth
above, or to such address as each Party may from time to time specify by notice.
Any notice delivered or sent by telegraph, telex, facsimile or e-mail shall be
deemed to have been given and received on the business day next following the
date of delivery. Any notice mailed as aforesaid shall be deemed to have been
given and received on the third business day following the date it is posted;
provided that if between the time of mailing and the actual receipt of the
notice there shall be a mail strike, slowdown or other labor dispute which might
affect delivery of the notice by mails, then the notice shall be effective only
if actually delivered. Each Party's proper address shall be the address first
set forth above, until such Party specified another address written notice to
all the other Parties. The above addresses may be changed at any time by giving
notice as aforesaid.

                    10.     PARAGRAPH OR SECTION HEADINGS. Paragraph or section
headings are provided for convenience only. In the event of any inconsistency
between the paragraph headings and the body of the document, the body of the
document shall control.

                    11.     GRAMMATICAL CONSTRUCTION. In this Agreement,
whenever the context so requires, the masculine gender includes the feminine
and/or neuter, the singular number includes the plural, and words importing
persons shall include firms or corporations and vice versa.

                    12.     CURRENCY. All references to "dollars" or "$" herein
shall mean lawful currency of the United States of America.

                    13.     NO RULE OF CONSTRUCTION APPLIED AGAINST DRAFTING
PARTY. No provision of this Agreement shall be "construed against" or
interpreted in a manner that is unfavorable to a Party to this Agreement on the
basis that such Party may have

Initials:

Grant Hartford         DG      

Commonwealth          ALC     

Reimbursement Agreement

Page 3 of 5

--------------------------------------------------------------------------------



drafted or participated in the drafting of such provision.

                    14.     COSTS AND ATTORNEYS' FEES. In the event that either
Party institutes mediation or legal action for the enforcement of any right,
obligation, provision or covenant of this agreement, the prevailing Party shall
be entitled to a reasonable attorney's fee in addition to costs of suit or
mediation.

                    15.     TIME: WAIVER OF BREACH. It is agreed by the Parties
that time is of the essence to this Agreement. The failure of either Party to
enforce for any time or for any period of time any of the provisions of this
Agreement shall not be construed as a waiver of such provision or of the right
of such Party thereafter to enforce each and every such provision.

                    16.     FACSIMILE OR ELECTRONIC EXECUTION AND DELIVERY. A
facsimile transmission or an e-mail transmission of a scanned copy of a document
bearing the signature(s) of a Party hereto shall beacted upon and be deemed and
treated to be an original document for all purposes. If a facsimile or
electronic transmission is so made, the original of the signed documents shall
be mailed or placed with a courier for personal delivery or mailed within
three(3) business days of the facsimile or electronic transmission.

                    17.     COUNTERPARTS. This Agreement may be executed
simultaneously in two or more counterparts, all of which together shall
constitute one and the same instrument and when so signed shall be deemed to
bear the date first written above.

                    18.     SUCCESSORS. This Agreement shall extend to and be
binding upon the heirs, personal representatives, successors and assigns of the
Parties hereto.

                    19.     ASSIGNABILITY. Neither this Agreement, nor any
rights or obligations conferred hereunder, shall be assigned in whole or in part
by either Party without obtaining the prior written consent of the other Party.

                    20.     MODIFICATION OF AGREEMENT. It is expressly
understood and agreed by and between the Parties hereto that this Agreement may
be modified only by a written instrument, which written instrument must be
signed by all of the Parties to this Agreement.

                    21.     WARRANTY Of AUTHORITY. The persons executing and
delivering this Agreement on behalf of the Parties represent and warrant that
each of them is duly authorized to do so and that the execution of this
Agreement is the lawful and voluntary act of the Parties.

                    22.      SEVERABILITY. If any provision of this Agreement,
or the application

Initials:

Grant Hartford         DG      

Commonwealth          ALC     

Reimbursement Agreement

Page 4 of 5

--------------------------------------------------------------------------------



thereof to any person or circumstance, shall for any reason or to any extent, be
invalid or unenforceable, such invalidity or unenforceability shall not in any
manner affect or render invalid or unenforceable the remainder of this
Agreement, and the application of that provision to other persons or
circumstances shall not be affected but, rather, shall be enforced to the extent
permitted by law.

                    23.     ENTIRE AGREEMENT. All of the terms and conditions of
this Agreement between the Parties are contained herein, no previous agreements
with regard to the subject matter shall survive the execution of this Agreement,
and NO REPRESENTATIONS OR INDUCEMENTS HAVE BEEN MADE OTHER THAN THOSE
SPECIFICALLY SET FORTH.

                    IN WITNESS WHEREOF, the Parties hereto have executed this
instrument the day and year first above written.

GRANT HARTFORD CORPORATION

COMMONWEALTH RESOURCES, L.L.C:

 

By:/s/David Gilmer                               
David Gilmer, Secretary Treasurer

By:/s/Aaron L. Charlton                               
Aaron L. Charlton, Managing Member

 

 

 

Initials:

Grant Hartford         DG      

Commonwealth          ALC     

Reimbursement Agreement

Page 5 of 5

--------------------------------------------------------------------------------



PROMISSORY NOTE

$274,557.59

Missoula, Montana

June 20, 2012

                    FOR VALUE RECEIVED, Grant Hartford Corporation, a Montana
corporation whose mailing address is 2620 Connery Way, Missoula, Montana 59808
("Maker") promises to pay to the order of Commonwealth Resources, L.L.C., a
Montana limited liability company, whose principal offices are located at 7
Tiger Lode Trail, Garnet, Drummond, Montana 59832 ("Obligee"), the sum of TWO
HUNDRED SEVENTY-FOUR THOUSAND FIVE HUNDRED FIFTY-SEVEN & 59/100 DOLLARS
($274,557.59) together with interest from October 1, 2011 (Maker acknowledges
that the date upon which interest commences accruing predates the date of this
promissory note) at the rate of EIGHT AND ONE-HALF PERCENT (8.5%) per annum on
unpaid balances of principal, all payable no later than September 30, 2014.

                    If default be made in the payment of any installment under
this note, and if the default is not made good within ten (10) days of the
giving of written notice of default, the entire principal sum and accrued
interest shall at once become due and payable without notice at the option of
the holder of this note. Failure to exercise this option shall not constitute a
waiver of the right to exercise the same in the event of any subsequent default.
In the event of default it is agreed that the holder of this note may recover
such necessary expenses as may be incurred in collection, including a reasonable
attorney's fee.

                    The makers, sureties, guarantors and endorsers hereof
severally waive presentment for payment, demand and notice of dishonor and
non-payment of this note, and consent to any and all extensions of time,
renewals, waivers or modifications that may be granted by the holder hereof with
respect to the payment or other provisions of this note, and to the release of
any security, or any part thereof with or without substitution.

GRANT HARTFORD CORPORATION:

By:            /s/                                           
     David Gilmer, Secretary/Treasurer

EXHIBIT
     A     

 

 

 

--------------------------------------------------------------------------------



BILL OF SALE

                    KNOW ALL MEN BY THESE PRESENTS:

                    That COMMONWEALTH RESOURCES, LLC., a limited liability
company organized and existing under the laws of the State of Montana, whose
mailing address is 2620 Connery Way, Missoula, Montana 59808, party of the first
part, for and in consideration of the sum of $29,224.63, in hand paid by GRANT
HARTFORD CORPORATION, a corporation organized and existing under the laws of the
State of Montana, whose mailing address is 2620 Connery Way, Missoula, Montana
59808, party of the second part, receipt whereof is hereby acknowledged, does
bargain, sell, transfer and deliver over unto the party ofthe second part, its
successors and assigns, the following personal property:

DESCRIPTION

PRICE

 

 

Inverter and Batteries

$10,000.00

Phone Equipment

$12,700.00

Hardware & Tools

$1,524.63

Les Pender generator

$5,000.00

                    TO HAVE AND TO HOLD the same, to the said party of the
second part, its successors and assigns FOREVER.

                    IN WITNESS WHEREOF, I/We have hereunto set my/our hand and
seal the 21st day of June, 2012.

COMMONWEALTH RESOURCES, L.L.C.:

By:/s/Aaron L. Charlton                                                       
     Aaron L. Charlton, Managing Member

 

 

 

EXHIBIT
     B     